Name: Commission Regulation (EEC) No 134/83 of 19 January 1983 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 17/24 Official Journal of the European Communities 21 . 1 . 83 COMMISSION REGULATION (EEC) No 134/83 of 19 January 1983 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79 HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2374/79 the date '30 September 1982' is hereby replaced by '30 November 1982'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2374/79 (2), as last amended by Regulation (EEC) No 2527/82 (3), fixes certain selling prices for beef and veal taken over by the intervention agencies before 30 September 1982 ; whereas the situation regarding these stocks is such that this date should be replaced by 30 November 1982 ; Whereas it seems appropriate to derogate from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 (4), taking into account the administrative difficulties which the appli ­ cation of this rule raises in certain Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 By way of derogation from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, the purchase applications shall not name the coldstore or stores where the products applied for are stored . Article 3 This Regulation shall enter into force on 24 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 January 1983 . For the Commission Poul DALSAGER Member of the Commission (&lt;) OJ No L 148, 28 . 6 . 1968 , p. 24 . 0 OJ No L 272, 30 . 10 . 1979, p. 16 . I3) OJ No L 269, 18 . 9 . 1982, p. 15 . ( «) Of No L 251 , 5 . 10 . 1979, p. 12 .